DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 2-21 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without the necessary details required to “calculate a treatment indicator” (see claim 2, line 11), which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). The Office acknowledges that the claim states that the treatment indicator is calculated based on the “comparison” of received data to reference data.  However, the Office is left to ponder if the comparison is characterized by as, for example, a one-to-one comparison, a factorization or some sort of extrapolation.  Therefore, without undue experimentation the characterization of the details of the comparison cannot be readily ascertained.
Claims 7, 9 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 7, Applicant’s repeated use of alternate language (i.e. “or”) in line 3 renders the claim indefinite since the metes and bounds of the claim cannot be readily ascertained;  the use of such alternate language should be avoided.
In regard to claim 9, Applicant’s repeated use of alternate language (i.e. “or”) in line 3 renders the claim indefinite since the metes and bounds of the claim cannot be readily ascertained;  the use of such alternate language should be avoided.
In regard to claim 16, Applicant’s use of alternate language (i.e. “or”) in line 2 renders the claim indefinite since the metes and bounds of the claim cannot be readily ascertained;  the use of such alternate language should be avoided.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Trull et al. and Mulqueeny et al. references pertain to various breathing assistance arrangements with similarities to that of Applicant’s.

Claims 2-21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph; and 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art of record, particularly the Mulqueeny et al. reference, alone or in combination, teach Applicant’s invention of a breathing assistance apparatus inclusive of details regarding calculating a treatment indicator based on a comparison of received and reference data, as claimed.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN O DOUGLAS whose telephone number is (571)272-4885. The examiner can normally be reached Monday - Thursday 5:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN O DOUGLAS/Primary Examiner, Art Unit 3649